BRIDGE LOAN AGREEMENT

        This Bridge Loan Agreement dated as of March 28, 2003, is between Bank
of America, N.A. (the “Bank”) and Coast Hotels and Casinos, Inc. (the
“Borrower”) with reference to the following facts:

A.     The Borrower has heretofore entered into an Amended and Restated Loan
Agreement dated as of September 16, 1999 with a syndicate of lenders for which
Bank of America, N.A., serves as Administrative Agent (as heretofore amended,
the “Syndicated Credit”).

B.     The Borrower has indicated that it will seek to refinance the Syndicated
Credit during the period prior to June 30, 2003.

C.     Pending the proposed refinancing, the Borrower has requested that the
Bank provide the interim credit facilities described herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.     LINE OF CREDIT AMOUNT AND TERMS

1.1    Line of Credit Amount.


(a) During the availability period described below, the Bank will provide a
revolving line of credit to the Borrower (the “Facility”). The amount of the
line of credit (the “Commitment”) is Twenty Million Dollars ($20,000,000).


(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.


(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Commitment. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand.


1.2    Availability Period. The line of credit is available upon the fulfillment
of the conditions precedent set forth in Section 5.1 and 5.2 of this Agreement
between the date of this Agreement and the earliest of the following dates (the
“Expiration Date”):

(a)     the date which is ninety days following the date of execution of this
Agreement;

(b)     the date upon which the Syndicated Credit is hereafter amended to extend
its maturity or to change the amount thereof;

(c)     the date upon which the Syndicated Credit is refinanced with another
credit facility or terminated; or

(d)     any or such earlier date as the availability may terminate as provided
in this Agreement.

1.3    Repayment Terms.


(a) Unless the LIBOR Rate described in Section 2.1 of this Agreement is
unavailable (or the Bank otherwise reasonably consents) each loan made pursuant
to this Agreement shall bear interest at the LIBOR Rate (determined for each
loan by the Bank in respect of interest periods selected by the Borrower) plus
3.5% per annum. Any principal amount bearing interest in respect of the LIBOR
Rate is referred to as a “Portion.” Any interest period for any Portion shall
expire no later than the Expiration Date


--------------------------------------------------------------------------------


(b) In the event that the LIBOR Rate is unavailable, then interest will be
calculated with reference to the Prime Rate at a rate equal to the Bank’s Prime
Rate plus 2.5% per annum. The Borrower will pay interest in respect of any loan
bearing interest with reference to the Prime Rate on the first day of each
calendar month and upon payment in full of any principal outstanding under this
line of credit.


(c) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.


(d) The Borrower will repay in full all principal and any unpaid interest or
other charges outstanding under this line of credit no later than the Expiration
Date.


2. LIBOR PROVISIONS


2.1    LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:


(a) The interest period during which the LIBOR Rate will be in effect will be
one, two or three weeks, or one month, as selected by the Borrower. The first
day of the interest period must be a day other than a Saturday or a Sunday on
which the Bank is open for business in New York and London and dealing in
offshore dollars (a “LIBOR Banking Day”). The last day of the interest period
and the actual number of days during the interest period will be determined by
the Bank using the practices of the London inter-bank market.


(b) Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).


(c) Upon the occurrence of an Event of Default, the Bank may terminate the
availability of the LIBOR Rate. If the Borrower fails to select a new interest
rate in respect of any expiring LIBOR Portion, the Bank may convert the expiring
Portion to a Prime Rate based Borrowing or may select a new interest period for
the Borrower.


(d) The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)


  LIBOR Rate = London Inter-Bank Offered Rate
(1.00 - Reserve Percentage)  

      Where,


  (i) “London Inter-Bank Offered Rate” means the interest rate at which the
Bank’s London Banking Center, London, Great Britain, would offer U.S. dollar
deposits for the applicable interest period to other major banks in the London
inter-bank market at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period. A “London Banking Day” is a
day on which the Bank’s London Banking Center is open for business and dealing
in offshore dollars.


  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.


--------------------------------------------------------------------------------


(e) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Las Vegas local time on the LIBOR Banking Day preceding the day on
which the London Inter-Bank Offered Rate will be set, as specified above. For
example, if there are no intervening holidays or weekend days in any of the
relevant locations, the request must be made at least three days before the
LIBOR Rate takes effect.


(f) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:


(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or


(ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.


(g) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.


(h) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Portion or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.


3. FEES AND EXPENSES


3.1    Commitment Fees. During the Availability Period, Borrower shall pay to
the Bank a commitment fee equal to .375% of the Commitment times the average
daily amount of the unused portion of the Commitment. Commitment fees shall be
payable monthly in arrears on the last day of each month, on the date of any
termination of the Commitment and on the Expiration Date.

3.2    Expenses. The Borrower agrees to reimburse the Bank for reasonable
expenses incurred to pay filing, recording and search fees, appraisal fees,
title report fees, documentation and similar fees.

3.3    Reimbursement Costs.


(a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.


(b) The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books and records, at such intervals as the Bank
may reasonably require. The actions described in this paragraph may be performed
by employees of the Bank or by independent appraisers.


4. DISBURSEMENTS, PAYMENTS AND COSTS


4.1    Disbursements and Payments.


(a) Each payment by the Borrower will be made in immediately available funds by
direct debit to the Borrower’s deposit account or by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.


--------------------------------------------------------------------------------


(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.


4.2    Telephone and Telefax Authorization.


(a) The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.


(b) Advances will be deposited in and repayments will be withdrawn from the
Borrower’s account number 000990114837 (Coast Hotels & Casinos Inc. dba The
Orleans Hotel & Casino Operating Account), or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.


(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.


4.3    Direct Debit.


(a) The Borrower agrees that interest and principal payments and any fees will
be deducted automatically on the due date from the Borrower’s account number
000990114837, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower.


(b) The Borrower will maintain sufficient funds in the account on the dates the
Bank enters debits authorized by this Agreement. If there are insufficient funds
in the account on the date the Bank enters any debit authorized by this
Agreement, the Bank may reverse the debit.


4.4    Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

4.5     Interest Calculation. All interest and fees, if any, will be computed on
the basis of a 360-day year and the actual number of days elapsed. This results
in more interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.

4.6    Default Rate. Upon the occurrence of any default under this Agreement,
all amounts outstanding under this Agreement, including any interest, fees, or
costs which are not paid when due, will at the option of the Bank bear interest
at a rate which is 2.0 percentage points higher than the rate of interest
otherwise provided under this Agreement. This may result in compounding of
interest. This will not constitute a waiver of any default.

5. CONDITIONS

The Bank must receive the following items, in form and content acceptable to the
Bank, before it is required to extend any credit to the Borrower under this
Agreement:

5.1    Conditions to First Extension of Credit. Before the first extension of
credit:

--------------------------------------------------------------------------------


(a) Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.


(b) Guaranty. A guaranty of the obligations of the Borrower hereunder executed
by Coast Casinos, Inc., a Nevada corporation.


(c) Other Items. Any other items that the Bank reasonably requires.


5.2    Conditions to Each Advance. As a condition to each extension of credit
hereunder:the entire amount of the Syndicated Credit shall have been advanced to
the Borrower, and shall remain outstanding and no default or event of default
shall have occurred and remain continuing under the terms of this Agreement or
the Syndicated Credit.

6. REPRESENTATIONS AND WARRANTIES

The Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1    Formation. Borrower is duly formed and existing under the laws of the
State of Nevada. Coast Casinos, Inc. is duly formed and existing under the laws
of the State of Nevada.

6.2    Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s corporate powers, have been duly
authorized, and do not conflict with its Articles of Incorporation or Bylaws.
The guaranty of Coast Casinos, Inc. referred to in Section 5.1(b) is within
Coast Casinos, Inc.‘s corporate powers, has been duly authorized, and does not
conflict with its Articles of Incorporation or Bylaws.

6.3    Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.

6.4    Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

6.5    No Conflicts. This Agreement does not conflict with any law, agreement,
or obligation by which the Borrower is bound.

6.6    Financial Information. All financial and other information that has been
or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrower’s (and any guarantor’s) financial condition,
including all material contingent liabilities. Since the date of the most recent
financial statement provided to the Bank, there has been no material adverse
change in the financial condition , operations, properties or prospects of the
Borrower (or any guarantor).

6.7    Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would impair the Borrower’s
ability to repay the loan or have a material adverse effect on the Borrower’s
financial condition, except as have been disclosed in writing to the Bank.

6.8    Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged except where the failure to so
possess such permits, memberships, franchises, contracts, licenses and rights
would not have a material adverse effect on the Borrower.

6.9    Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation with respect to an obligation in
excess of $5,000,000, except as have been disclosed in writing to the Bank.

--------------------------------------------------------------------------------

6.10    Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due (other than taxes
being contested in good faith) have been paid, except as have been disclosed in
writing to the Bank.

6.11    No Event of Default. There is no event which is, or with notice or lapse
of time or both would be, a default under this Agreement.

6.12    Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

7. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

7.1    Use of Proceeds. To use the proceeds of the Facility only for general
corporate purposes of the Borrower.

7.2    Financial Information. To provide the Bank with all of the financial and
other information and reports required to be submitted to the Administrative
Agent and the lenders under the Syndicated Credit, concurrently with its
submission to the Administrative Agent and the lenders thereunder, and such
additional information as requested by the Bank from time to time.

7.3    Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations which are not permitted by the terms of the
Syndicated Credit (as in effect on the date hereof) or without the Bank’s
written consent.

7.4    Other Liens. Not to create, assume, or allow any security interest or
lien (including judicial liens) on property the Borrower now or later owns which
are not permitted by the terms of the Syndicated Credit (as in effect on the
date hereof).

7.5    Maintenance of Assets.


(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.


(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.


(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.


(d) To maintain and preserve all rights, privileges, and franchises the Borrower
now has, except for changes in the ordinary course of business.


(e) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.


7.6    Investments. Not to have any existing, or make any new, investments in,
any individual or entity, or make any capital contributions or other transfers
of assets to any individual or entity, except for:

(a)     Existing investments disclosed to the Bank in writing.

(b)     Investments in the Borrower’s current subsidiaries.

--------------------------------------------------------------------------------

(c)     Investments in Cash Equivalents (as defined in the Syndicated Credit).

    (d)        Investments permitted under Section 6.16 of the Syndicated
Credit.

7.7     Loans. Not to make any loans, advances or other extensions of credit to
any individual or entity, except for:


(a) Existing extensions of credit disclosed to the Bank in writing.


(b) Extensions of credit to the Borrower’s current subsidiaries.


(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.


    (d)        Extensions of Credit permitted under Section 6.16 of the
Syndicated Credit.

7.8    Additional Negative Covenants. Not to, without the Bank's written
consent:


(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.


(b) Acquire or purchase a business or its assets in any manner prohibited by the
Syndicated Credit.


(c) Engage in any business activities substantially different from the
Borrower’s present business.


(d) Liquidate or dissolve the Borrower’s business.


(e) Voluntarily suspend its business for more than 2 days.


7.9    Notices to Bank. To promptly notify the Bank in writing of:


(a) Any lawsuit over One Million Dollars ($1,000,000) filed against and served
on the Borrower or any guarantor.


(b) Any substantial dispute between any governmental authority and the Borrower
or any guarantor.


(c) Any event of default under this Agreement or the Syndicated Credit, or any
event which, with notice or lapse of time or both, would constitute an event of
default under this Agreement or the Syndicated Credit.


(d) Any material adverse change in the Borrower’s or any guarantor’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.


(e) Any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.


(f) Any actual contingent liabilities of the Borrower, and any such contingent
liabilities which are reasonably foreseeable.


7.10   Insurance.


(a) Insurance. To maintain insurance consistent with the requirements of the
Syndicated Credit.


(b) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.


--------------------------------------------------------------------------------

7.11   Compliance with Laws. To comply in all material respects with the laws
(including any fictitious name statute), regulations, and orders of any
government body with authority over the Borrower’s business.

7.12   Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

7.13   Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

7.14   Prepayment of Indebtedness. Make any payment of principal with respect to
any indebtedness of Borrower (including without limitation any of the
indebtedness under the Syndicated Credit) prior to the date when due, if any
amount is outstanding under this Agreement.

8.     DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. In addition, if any event of default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.

8.1    Failure to Pay. The Borrower fails to make a payment under this Agreement
when due, provided that the Borrower shall not be deemed to be in default for
any failure to make a payment of interest, fees or other amounts which are not
principal until two business days have passed following a demand for that
payment by the Bank.

8.2    Other Bank Agreements. The Borrower or any guarantor fails to perform any
obligation under any other agreement the Borrower or any guarantor has with the
Bank.

8.3    Cross-default. Any Event of Default (as defined in the Syndicated Credit)
occurs or any event of default under other agreement in connection with any
credit exceeding $5,000,000 the Borrower (or any guarantor) has obtained from
anyone else or which the Borrower (or any guarantor) has guaranteed.

8.4    Change of Control. Any Change of Control (as defined in the Syndicated
Credit as of the date of this Agreement) occurs.

8.5    Bankruptcy. The Borrower or any guarantor files a bankruptcy petition, a
bankruptcy petition is filed against any of the foregoing parties, or the
Borrower or any guarantor makes a general assignment for the benefit of
creditors.

8.6    Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any guarantor’s business, or the business is
terminated.

8.7    Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more
trade creditors against the Borrower or any guarantor in an aggregate amount of
One Million Dollars ($1,000,000) or more in excess of any insurance coverage.

8.8    Judgments. A final judgment against Coast Casinos, Inc. or any of its
Subsidiaries is entered for the payment of money in excess of $5,000,000 (other
than any money judgment covered in full by insurance) and, absent procurement of
a stay of execution, such judgment remains unsatisfied for sixty calendar days
after the date of entry of judgment, or in any event later than five days prior
to the date of any proposed sale thereunder; or any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any part of the Property of any such Person and is not released, vacated or
fully bonded within sixty calendar days after its issue or levy.

--------------------------------------------------------------------------------

8.9    Government Action. Any government authority takes action that materially
adversely affects the Borrower’s or any guarantor’s financial condition or
ability to repay the loan.

8.10   Default under Related Documents. Any default occurs under any guaranty,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

8.11   Other Breach Under Agreement. The Borrower fails to perform any
obligation under, any term of this Agreement not specifically referred to in
this Article.

9.     ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1    GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

9.2    California Law. This Agreement is governed by California law.

9.3    Successors and Assigns. This Agreement is binding on the Borrower’s and
the Bank’s successors and assignees. The Borrower agrees that it may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange financial information
about the Borrower with actual or potential participants or assignees; provided
(i) that such assignee shall be approved by the Borrower (such approval not to
be unreasonably withheld or delayed) unless an event of default or default has
occurred and is continuing and (ii) such participant or assignee shall have
entered into a confidentiality agreement satisfactory to the Borrower. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

9.4    Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

9.5    Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

9.6    JURY TRIAL WAIVER. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

--------------------------------------------------------------------------------

9.7    One Agreement. This Agreement and the Guaranty collectively:

(a)     represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;

(b)     replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c)     are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.8    Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit, except to the
extent caused by the gross negligence or willful misconduct of the Bank or other
indemnified party or as to any claim by an indemnified person to the extent the
Borrower prevails on that claim. This indemnity includes but is not limited to
reasonable attorneys’ fees (including the allocated cost of in-house counsel).
This indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank.

9.9    Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications sent by (a) first class mail
shall be deemed delivered on actual receipt, (b) overnight courier shall be
deemed delivered on actual receipt, and (c) telecopy shall be deemed delivered
when transmitted, with receipt confirmed by answerback.

9.10   Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

9.11   Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.


BANK OF AMERICA, N.A.

  COAST HOTELS AND CASINOS, INC.

By
/s/ Peter J. Vitale

--------------------------------------------------------------------------------

  By
/s/ Gage Parrish

--------------------------------------------------------------------------------

Typed Name Peter J. Vitale

--------------------------------------------------------------------------------

Typed Name Gage Parrish

--------------------------------------------------------------------------------

Title Vice President

--------------------------------------------------------------------------------

Title Vice President and C.F.O.

--------------------------------------------------------------------------------


By
 

--------------------------------------------------------------------------------

  Address where notices to the Borrower are to be sent:
Typed Name
 

--------------------------------------------------------------------------------

      Title  

--------------------------------------------------------------------------------

    4500 W. Tropicana Ave.

--------------------------------------------------------------------------------

      Las Vegas NV 89103

--------------------------------------------------------------------------------

      Facsimile: 702-365-7499

--------------------------------------------------------------------------------


Address where notices to the Borrower are to be sent:
  Borrower's place of business (or chief executive office, if more than one
place of business), if different from address listed above:  
         

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------